DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.
Status of Claims
3. 	Claims 1-27 are pending wherein claims 1, 10, and 19 are in independent form. 
4.	Claims 1, 10, 19 have been amended. 
5.	Claims 28-30 have been cancelled and so, the claim rejections under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are withdrawn.
Response to Arguments
6.	Applicant's arguments filed on 05/05/2022 have been fully considered but they are not persuasive. The reasons set forth below.
7.	Applicant argues, on page 8 of the remarks, “Vemuri is directed to a User Equipment (UE 270) update component (UUC) 205 that is resident at a network carrier core network 210 (see Figure 2) and manages the different networks, including GSM 220 and WiFi 260, to which the UE 270 can connect. The network carrier core network 210 of Vemuri does not have the claimed plurality of network hardware interfaces connected to the processor to access a digital service from a content delivery network and thus Vemuri does not disclose or suggest this claim feature”.
		In response, examiner respectfully disagrees because:
	Vemuri discloses that the UUC 205 is located in the core network (Fig. 2) as well as in the UE 270 (Par 0026). Vemuri further discloses a device 1000 having a processor 1020 (Fig. 10) implements the core network equipment/UEs on which UUC is executed (Fig. 10, Par 0083). The core network equipment including UUC has hardware interfaces/connections with the cellular network and the Wi-Fi network (Fig. 2). The UEs receive streaming video or audio content via internet connection/WiFi network and/or cellular network (Par 0025, Par 0051, Par 0077-0079). As the cellular network and the Wi-Fi network deliver streaming video or audio content to the UEs, the cellular network and the Wi-Fi network (Fig. 2) are content delivery network. Therefore, the core network 210 of Vemuri has the claimed plurality of network hardware interfaces (hardware interfaces/connections with the cellular network and the Wi-Fi network, Fig. 2) connected to the processor (processor 1020, Fig. 10) to access a digital service (streaming video or audio content) from a content delivery network (accessing/receiving streaming video or audio content from a content provider via the cellular network and the Wi-Fi network, Fig. 2). 
8.	Applicant argues, on page 8 of the remarks, “Vemuri is directed to a User Equipment (UE 270) update component (UUC) 205 that is resident at a network carrier core network 210 (see Figure 2) and manages the different networks, including GSM 220 and WiFi 260, to which the UE 270 can connect. The network carrier core network 210 of Vemuri does not have the claimed process that selects a rule, based on the received inputs, from a rule set, the selected rule making a decision about one or more networks to be used to access each request from the NCO element based on a type of the request and a set of preferred network/s for the type of request”.
		In response, examiner respectfully disagrees because:
	When the UUC 205 provides a notification/request to activate a radio such as WiFi radio, then the UE selects a rule to switch the call from the LTE network to WiFi network and the switching from LTE to WiFi is performed based on an activation notification/request (type of request) and the preferred network (when WiFi radio activation request is received, WiFi network is the preferred network). Therefore, Vemuri teaches to select a rule (switching from LTE to WiFi), based on the received inputs (activate WiFi, enable VoWiFi), from a rule set (switching from LTE to WiFI, switching from WiFi to LTE, switching from WiFi_x to WiFi_z, staying on the current network/RAT suc as LTE or WiFi), the selected rule (switching from LTE to WiFi) making a decision about one or more networks (switching the call from LTE network to WiFi network) to be used to access each request from the NCO element (activate WiFi, enable VoWiFi, deactivate LTE or WiFi, Disconnect WiFi_x, connect WiFi_z etc.) based on a type of the request (activating a radio such as WiFi or LTE radio, enabling a feature such as VoWiFi or VoLTE, deactivating a radio such as LTE or WiFi, prioritizing a network) and a set of preferred network/s for the type of request (when WiFi radio is activated, WiFi is the preferred network; when LTE radio is activated, LTE is the preferred network; when WiFi radio is deactivated, current network such as LTE is preferred network; when LTE radio is deactivated, current network such as WiFi is the preferred network; prioritizing a network (LTE, WiFi, or 5G) prioritizes accessing that network) (Fig. 1, Fig. 5-9, Par 0014-0019, Par 0045-0051, Par 0054-0056, Par 0061-0065, Par 0068-0071, Par 0073-0078).
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
		The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1-8, 10-17, 19-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,470,060. Although the claims at issue are not identical, they are not patentably distinct from each other because
Re claim 1 of the instant application, claim 1 of U.S. Patent No. 10,470,060 recites every limitation.
Re claim 2 of the instant application, claim 2 of U.S. Patent No. 10,470,060 recites every limitation.
Re claim 3 of the instant application, claim 3 of U.S. Patent No. 10,470,060 recites every limitation.
Re claim 4 of the instant application, claim 4 of U.S. Patent No. 10,470,060 recites every limitation.
Re claim 5 of the instant application, claim 5 of U.S. Patent No. 10,470,060 recites every limitation.
Re claim 6 of the instant application, claim 6 of U.S. Patent No. 10,470,060 recites every limitation.
Re claim 7 of the instant application, claim 7 of U.S. Patent No. 10,470,060 recites every limitation.
Re claim 8 of the instant application, claim 8 of U.S. Patent No. 10,470,060 recites every limitation.
Re claim 10 of the instant application, claim 9 of U.S. Patent No. 10,470,060 recites every limitation.
Re claim 11 of the instant application, claim 10 of U.S. Patent No. 10,470,060 recites every limitation.
Re claim 12 of the instant application, claim 11 of U.S. Patent No. 10,470,060 recites every limitation.
Re claim 13 of the instant application, claim 12 of U.S. Patent No. 10,470,060 recites every limitation.
Re claim 14 of the instant application, claim 13 of U.S. Patent No. 10,470,060 recites every limitation.
Re claim 16 of the instant application, claim 15 of U.S. Patent No. 10,470,060 recites every limitation.
Re claim 17 of the instant application, claim 16 of U.S. Patent No. 10,470,060 recites every limitation.
Re claim 19 of the instant application, claim 17 of U.S. Patent No. 10,470,060 recites every limitation.
Re claim 20 of the instant application, claim 18 of U.S. Patent No. 10,470,060 recites every limitation.
Re claim 21 of the instant application, claim 19 of U.S. Patent No. 10,470,060 recites every limitation.
Re claim 22 of the instant application, claim 20 of U.S. Patent No. 10,470,060 recites every limitation.
Re claim 23 of the instant application, claim 21 of U.S. Patent No. 10,470,060 recites every limitation.
Re claim 24 of the instant application, claim 22 of U.S. Patent No. 10,470,060 recites every limitation.
Re claim 25 of the instant application, claim 23 of U.S. Patent No. 10,470,060 recites every limitation.
Re claim 26 of the instant application, claim 24 of U.S. Patent No. 10,470,060 recites every limitation.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Vemuri et al (US 20190274082 A1, hereinafter referred to as Vemuri) in view of Yin et al (US 20090323693 A1, hereinafter referred to as Yin).
		Re claim 1, Vemuri teaches an apparatus (UE 270, Fig. 2, Device 1000, Fig. 10) comprising:
	(i) a processor (1020, Fig. 10, Par 0084);
	(ii) a memory (1030, Fig. 10, Par 0084);
	(iii) a plurality of network hardware interfaces (GSM, CDMA, UMTS Wi-Fi, LTE, 5G etc. as shown in Fig. 2) connected to the processor (1020, Fig. 10, Par 0083-0084) to access a digital service (streaming video or audio content) from a content delivery network (accessing/receiving streaming video or audio content from a content provider via the cellular network and the Wi-Fi network, Fig. 2, Fig. 9, Par 0025, Par 0051, Par 0077-0079), the plurality of network hardware interfaces including a cellular data interface (GSM, CDMA, 3G, 4G, 5G, Fig. 2) and a Wi-Fi interface (Wi-Fi, 260, Fig. 2) (Fig. 2, Par 0021-0026);
	(iv) a network control and optimization (NCO) element (UUC) executed by the processor (Par 0014-0015, Par 0021-0026, Par 0031) so that the processor is configured to:
	(v) keep all network hardware interfaces active (UE network interfaces are active to collect and provide device data to the UUC) when so instructed by the NCO element (triggering event to provide device data, periodically providing device data, UUC pulling device data) (Fig. 2-5, Fig. 7-9, Par 0031-0035, Par 0037-0038, Par 0042-0045, Par 0048-0050);
	(vi) provide a received signal strength indication and a throughput of each network hardware interface (device data including signal quality, signal strength provided to the UUC and signal quality includes throughput) when so instructed by the NCO element (triggering event to provide device data, periodically providing device data, UUC pulling device data) (Fig. 2-5, Fig. 7-9, Par 0031-0035, Par 0037-0038, Par 0042-0048, Par 0050, Par 0066-0068, Par 0073-0075);
	(vii) provide network details for each connected network from each network hardware interface to the NCO element (Device data/phone state modify message includes signal quality, signal strength, RAN/RAT type, available networks and corresponding signal quality etc.) (Fig. 2-5, Fig. 7-9, Par 0017, Par 0031-0035, Par 0037-0038, Par 0042-0050, Par 0066-0068, Par 0073-0075);
	(ix) receive inputs for a plurality of requests (activate WiFi, enable VoWiFi, deactivate LTE or WiFi, Disconnect WiFi_x, connect WiFi_z etc.) from the NCO element (Fig. 1, Fig. 5-9, Par 0014-0019, Par 0054, Par 0062-0064, Par 0068-0071, Par 0074-0078);
	(x) select a rule (switching from LTE to WiFi), based on the received inputs (activate WiFi, enable VoWiFi), from a rule set (switching from LTE to WiFI, switching from WiFi to LTE, switching from WiFi_x to WiFi_z, staying on the current network/RAT suc as LTE or WiFi), the selected rule (switching from LTE to WiFi) making a decision about one or more networks (switching the call from LTE network to WiFi network) to be used to access each request from the NCO element (activate WiFi, enable VoWiFi, deactivate LTE or WiFi, Disconnect WiFi_x, connect WiFi_z etc.) based on a type of the request (activating a radio such as WiFi or LTE radio, enabling a feature such as VoWiFi or VoLTE, deactivating a radio such as LTE or WiFi, prioritizing a network) and a set of preferred network/s for the type of request (when WiFi radio is activated, WiFi is the preferred network; when LTE radio is activated, LTE is the preferred network; when WiFi radio is deactivated, current network such as LTE is preferred network; when LTE radio is deactivated, current network such as WiFi is the preferred network; prioritizing a network (LTE, WiFi, or 5G) prioritizes accessing that network) (Fig. 1, Fig. 5-9, Par 0014-0019, Par 0045-0051, Par 0054-0056, Par 0061-0065, Par 0068-0071, Par 0073-0078, Par 0080);
	(xi) determine, using the selected rule (switching from LTE to WiFi), the network hardware interface  to use (WiFi radio) for each request from the NCO element (activate WiFi, enable VoWiFi) (Fig. 1, Fig. 6-9, Par 0014-0019, Par 0054-0056, Par 0061-0065, Par 0068-0071, Par 0073-0078).
		Vemuri does not explicitly disclose to
	(viii) honor the classless static routes to allow the serving of network requests from a purely local environment.		
		Yin teaches to (viii) honor the classless static routes (static classless inter-domain routing) to allow the serving of network requests from a purely local environment (network access by the client devices connected to the access device 0) (Fig. 1-3, Fig. 5, Par 0042-0045, Par 0058-0061, Par 0074-0081).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Vemuri by including the steps to (viii) honor the classless static routes to allow the serving of network requests from a purely local environment as taught by Yin for the purpose of enabling a client end to create “the route table correctly”, as taught by Yin (Par 0043).
		Claim 10 recites a method performing the functions recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1. Claim 10 further recites to provide a plurality of network hardware interfaces through which each request for digital services is made from the NCO, each request having a request type. Vemuri teaches to provide a plurality of network hardware interfaces (GSM, CDMA, UMTS Wi-Fi, LTE, 5G etc. as shown in Fig. 2) through which each request for digital services is made from the NCO (activate WiFi, enable VoWiFi etc. made a request to switch a call (i.e. digital service) over Wi_Fi network, Fig. 6; deactivate LTE or WiFi, Disconnect WiFi_x, connect WiFi_z etc. made a request to deactivate LTE/WiFi_x and switch a voice call (digital service) over WiFi_z, Fig. 8; connect to LTE made a request to connect LTE network to download a stream (i.e. digital service) over LTE network, Fig. 9; connect to WiFi_z made a request to connect to WiFi_z network to download stream over WiFi network, Fig. 9),  each request having a request type (activate WiFi, enable VoWiFi provide activation request; deactivate LTE or WiFi, Disconnect WiFi_x provide disconnection/disabling request) (Fig. 2, Fig. 5-9, Par 0014-0019, Par 0025-0026, Par 0042, Par 0045-0051, Par 0054-0056, Par 0061-0065, Par 0068-0071, Par 0073-0080). 
		Re claims 2, 11, 20, Vemuri teaches to determine to use one of a cellular digital data network or a Wi-Fi network for each NCO element request (selecting LTE network or WiFi network) or both a cellular digital data network and a Wi-Fi network simultaneously for two different NCO element requests based on the type of request (Fig. 1, Fig. 5-9, Par 0014-0019, Par 0045-0051, Par 0054-0056, Par 0062-0065, Par 0068-0071, Par 0074-0078).
		Re claims 3, 12, 21, Vemuri teaches to store the rule set (prioritized network, deprioritized network, LTE signal quality is less than a threshold, WiFi signal quality is greater than a threshold, WiFi signal quality is better than LTE, LTE signal quality is better than WiFi, time based activating/deactivating radios, WiFi_z is better than WiFi_x etc.), the rule set having a plurality of rules which determine a network to use for each NCO element request (network selected based on the UCC updates/requests) (Fig. 1, Fig. 5-9, Par 0014-0019, Par 0045-0051, Par 0054-0056, Par 0062-0065, Par 0068-0071, Par 0074-0078).
		Re claims 4, 13, 22, Vemuri teaches that one of a network throughput (signal quality) and a Received Signal Strength Indicator (signal strength) can be set to determine which network to use (selecting a network) for each NCO element request (activate WiFi, enable VoWiFi, deactivate LTE or WiFi, Disconnect WiFi_x, connect WiFi_z etc.) (Fig. 1, Fig. 5-9, Par 0014-0019, Par 0032-0035, Par 0037-0038, Par 0042-0045, Par 0048-0051, Par 0062-0065, Par 0068-0071, Par 0074-0078).
		Re claims 5, 14, 23, Vemuri teaches that the inputs further comprise a user profile or user setting (indirect updating includes user actions to effectuate the setting updates) that assigns a priority for determining which network interface to use for each NCO element request (user initiated settings enabling/disabling services, activating/deactivating radios, prioritizing one network over other) (Fig. 1, Fig. 6, Par 0020, Par 0039, Par 0053-0055, Par 0059-0065).
		Re claims 6, 15, 24, Vemuri teaches that the priority is selected (activating/deactivating a radio/interface) from one of cost (cost), user experience (user preference) and default (default UE settings, direct updating) (Par 0003, Par 0078).
		Re claims 7, 16, 25, Vemuri teaches that the user can assign a cost to each network that is connectible by the processor (data usage limit on LTE network (i.e. remaining data usage for a current subscription period), Par 0078, Par 0080, no data limit for WiFi network) (Par 0003, Par 0078, Par 0080).
		Re claims 8, 17, 26, Vemuri teaches to receive a zero cost preference for a particular network (no data limit for WiFi network) being a network usable without cost that provides limited NCO element functionality (LTE access restriction based on data usage limit on LTE network, Par 0078, Par 0080. Even if the LTE signal quality is good, LTE access is restricted based on the data usage limit. The restriction on LTE usage (data usage limit on LTE network) limits UUC/NCO functionality as the LTE network cannot be selected/requested even LTE has better signal quality) (Par 0003, Par 0078, Par 0080).
		Re claims 9, 18, 27, Vemuri teaches that the NCO element further comprises one of an application having a plurality of lines of instructions (UUC is an application, Par 0023), an operating system function, an operating system setting, a service executed by the processor (processor executing instructions to improve the quality of a service, Par 0031) and a software development kit executed by the processor (Par 0014-0020, Par 0023, Par 0025-0026, Par 0031).
		Re claim 19, Vemuri teaches a data delivery system (200, Fig. 2), comprising:
	(i) a digital service system (200, Fig. 2) that stores data accessing over a plurality of networks (GSM/CDMA, UMTS, LTE, 5G, WiFi, Fig. 2) that are part of the internet infrastructure (IP network, Fig. 2) and local/private networks (Bluetooth radio, infrared receiver, Par 0086) that are outside the purview of the internet infrastructure (IP network) (Fig. 2, Fig. 10, Par 0021-0026, Par 0083, Par 0086);
	(ii) a computing device (UE) having a processor (1020, Fig. 10, Par 0084), a memory (1030, Fig. 10, Par 0084), a plurality of network hardware interfaces (GSM, CDMA, UMTS Wi-Fi, LTE, 5G etc. as shown in Fig. 2), the plurality of network hardware interfaces including a cellular digital data interface (LTE) and a WiFi interface (WiFi) to each access the digital service system (IP network as shown in Fig. 2; downloading stream using both LTE and WiFi radio, Par 0076-0079, switching/initiating voice calls over WiFi network) and an network control and optimization (NCO) element (UUC) (Fig. 1-2, Fig. 5, Fig. 9, Par 0014-0019, Par 0021-0026, Par 0042-0053, Par 0055-0056, Par 0076-0079);
	(iii) the NCO element (UUC) executed by the processor of the computing device (UE) (Par 0014-0015, Par 0021-0026, Par 0031, Par 0083) so that the processor is configured to:
	(iv) keep all network hardware interfaces active (UE network interfaces are active to collect and provide device data to the UUC) when so instructed by the NCO element (triggering event to provide device data, periodically providing device data, UUC pulling device data) (Fig. 2-5, Fig. 7-9, Par 0031-0035, Par 0037-0038, Par 0042-0045, Par 0048-0050);
	(v) provide a received signal strength indication and a throughput of each network hardware interface (device data including signal quality, signal strength provided to the UUC and signal quality includes throughput) when so instructed by the NCO element (triggering event to provide device data, periodically providing device data, UUC pulling device data) (Fig. 2-5, Fig. 7-9, Par 0031-0035, Par 0037-0038, Par 0042-0048, Par 0050, Par 0066-0068, Par 0073-0075);
	(vi) provide network details for each connected network from each network hardware interface to the NCO element (Device data/phone state modify message includes signal quality, signal strength, RAN/RAT type, available networks and corresponding signal quality etc.) (Fig. 2-5, Fig. 7-9, Par 0017, Par 0031-0035, Par 0037-0038, Par 0042-0050, Par 0066-0068, Par 0073-0075);
	(viii) receive inputs for a plurality of requests (activate WiFi, enable VoWiFi, deactivate LTE or WiFi, Disconnect WiFi_x, connect WiFi_z etc.) from the NCO element (Fig. 1, Fig. 5-9, Par 0014-0019, Par 0054, Par 0062-0064, Par 0068-0071, Par 0074-0078);
	(ix) select a rule (switching from LTE to WiFi), based on the received inputs (activate WiFi, enable VoWiFi), from a rule set (switching from LTE to WiFI, switching from WiFi to LTE, switching from WiFi_x to WiFi_z, staying on the current network/RAT suc as LTE or WiFi), the selected rule (switching from LTE to WiFi) making a decision about one or more networks (switching the call from LTE network to WiFi network) to be used to access each request from the NCO element (activate WiFi, enable VoWiFi, deactivate LTE or WiFi, Disconnect WiFi_x, connect WiFi_z etc.) based on a type of the request (activating a radio such as WiFi or LTE radio, enabling a feature such as VoWiFi or VoLTE, deactivating a radio such as LTE or WiFi, prioritizing a network) and a set of preferred network/s for the type of request (when WiFi radio is activated, WiFi is the preferred network; when LTE radio is activated, LTE is the preferred network; when WiFi radio is deactivated, current network such as LTE is preferred network; when LTE radio is deactivated, current network such as WiFi is the preferred network; prioritizing a network (LTE, WiFi, or 5G) prioritizes accessing that network) (Fig. 1, Fig. 5-9, Par 0014-0019, Par 0045-0051, Par 0054-0056, Par 0061-0065, Par 0068-0071, Par 0073-0078, Par 0080);
	(x) determine, using the selected rule (switching from LTE to WiFi), the network hardware interface  to use (WiFi radio) for each request from the NCO element (activate WiFi, enable VoWiFi) (Fig. 1, Fig. 6-9, Par 0014-0019, Par 0054-0056, Par 0061-0065, Par 0068-0071, Par 0073-0078).
		Vemuri does not explicitly disclose to
	(vii) honor the classless static routes to allow the serving of network requests from a purely local environment.		
		Yin teaches to (vii) honor the classless static routes (static classless inter-domain routing) to allow the serving of network requests from a purely local environment (network access by the client devices connected to the access device 0) (Fig. 1-3, Fig. 5, Par 0042-0045, Par 0058-0061, Par 0074-0081).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Vemuri by including the steps to (vii) honor the classless static routes to allow the serving of network requests from a purely local environment as taught by Yin for the purpose of enabling a client end to create “the route table correctly”, as taught by Yin (Par 0043).







Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473